Title: To George Washington from Giuseppe Ceracchi, 31 October 1791
From: Ceracchi, Giuseppe
To: Washington, George

 

Sir,
Philadelphia October 31. 1791.

I take the liberty to enclose to you a Copy of a Memorial which I have the honor of presenting this day to Congress—Give me leave to submit it to the Friend and Patron of the fine Arts as well as to the President of the United States. I have the honor to be with the greatest respect Sir Your most obedient and most humble Servant

Joseph Ceracchi

